                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN



  LORETTA N. OLSON,

                  Plaintiff,

         v.                                           Case No. 18-cv-01070-bbc

  ANDREW SAUL,
  Commissioner of Social Security,

                 Defendant.



                                           ORDER


       This cause coming before the Court on Defendant's Motion to Remand to the

Commissioner for Further Administrative Proceedings dated July 2, 2019, due notice

having been given, and the Court being fully advised, it is hereby ordered that:

       This matter shall be remanded back to the Commissioner for further administrative

proceedings pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g). Upon receipt of the Court's order, the Appeals Council will remand to an

Administrative Law Judge with instructions to: reevaluate the record, including the medical

opinion evidence and Plaintiff's symptoms; proceed through the sequential evaluation

process as needed to reach a new decision; if the evaluation reaches step four, reconsider

Plaintiff's residual functional capacity; if warranted, obtain additional vocational expert

testimony; and issue a de nova decision.

       SO ORDERED this


                                                   HON. BARBARA B. CRABB
                                                   U.S. District Judge
